Title: To George Washington from the Rhode Island General Assembly, 19 March 1776
From: Rhode Island General Assembly
To: Washington, George



Colony of Rhode Island &c.East Greenwich March 19th 1776
Sir

The General Assembly of the Colony of Rhode Island &c. acknowledge with Gratitude the timely Notice you have been pleased to give them of the late Movement of the Ministerial Troops. The necessary Orders have in Consequence thereof been given to the Militia of this Colony to hold themselves in Readiness should any Attack or Lodgment be made here by said Troops. But we must inform your Excellency that the Great Number of Troops sent out of this Colony have considerably thinned our Numbers; that the Troops raised and stationed within this Colony have necessitated the Colony to take

the Arms out of the Hands of a great Part of the Militia which hath made us greatly deficient in Arms. The singular Situation of this Colony will we hope excite your Excellency’s immediate Attention; Rhode Island and the many other Islands in our Bays and Rivers with the extensive Sea-Coast renders it very difficult to defend ourselves against the present ministerial Forces. What our Situation must be if a large armed Force should make a Landing upon Rhode Island or any other Part of the Colony your Excellency may as easily suggest as we can describe. It will we are sure be your Excellency’s great Concern to defend every Part of the Continent as far as possible. Should your Excellency see fit to order any Part of the Forces from the Vicinity of Boston to any of the Southern Colonies we would wish your Excellency to order their March through this Colony by the Sea Shore that we might have the Chance of their being present should the Colony be immediately invaded, and whether it may not be nec[e]ssary that a considerable Force should be immediately stationed here till the Intention of the Enemy can be known, We also submit to your Excellency: We are extremely solicitous of all the Assistance your Excellency can afford us consistent with the general Good; and doubt not but the utmost Attention will be paid by your Excellency to our peculiarly distressed and dangerous Situation. At the Request and in Behalf of the General Assembly I subscribe myself Your Excellency’s Most obedt and Most hble Servt

Nichs Cooke

